Title: From Thomas Jefferson to Willink & Van Staphorst, 25 March 1789
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris March 25. 1789.

I find by your favor of the 19th. inst. that we are not likely to agree in opinion as to the intentions of Congress and the board of Treasury; for it is their intention which forms the law for us both. I have asked of you the money for the medals and another purpose because I thought, and still think, it was their intention that these purposes should be executed in their turn: you have refused it because you think otherwise. It happens that they, who can alo[ne] decide which of us have best comprehended their meaning, are too far off to do it before the subject of decision will be put out of all our reach. Further discussion between us on the subject however [is] evidently useless. Closing our correspondence then on these two articles, I am sorry to be obliged in the same instant to bring forward another of a similar nature. At the date of my letter of F[eb.] 22. I had not yet had time to look over the printed journals of Congress which had come to my hands a few days before. On perusing them afterwards, I found this resolution:
’August 20. 1788. On a report of the board of treasury to whom was referred an extract of a letter of the 6th of August 1787 from Mr. Jefferson: Resolved, that so much of the loans in Holland as shall be necessary to discharge the interest due on certificates  issued to foreign officers to the 31st. of December, 1788. be specially appropriated to that purpose, under the direction of the Minister of the United States at the court of France.’ It is my duty to ask whether, of the money of the United States in your hands, you will furnish the sum necessary to comply with this resolution, which standing by itself, and expressed in clear terms, seems to furnish nothing which can draw a doubt over the intentions of Congress. I have the honor to be with great respect Gentlemen Your most obedient & most humble servt,

Th: Jefferson

